Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 15
b.	Pending: 1-20
Claims 15-20 are withdrawn.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/10/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 8/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8705275. Although the claims at issue are not identical, they are not patentably distinct from each other because when we compare what USP 8705275 claim 16 adds that instant app claim 1 does not include, we find that the Patent has a bit more language that is highlighted. So the ODP might note that the USP claim 16 encompasses all the language of ‘414 claim 1 but adds power off event.  See claim side-by-side comparison below.

USP 8705275
Instant Application
16. A non-volatile memory device, comprising: a word line; a plurality of bit lines; a set of data cells connected to the word line, each of the data cells further being connected to a corresponding one of the bit lines and each configured to store at least a first data bit; and a monitoring cell connected to the word line and to a corresponding one of the bit lines, wherein the monitoring cell has a threshold voltage and is configured for the threshold voltage to have a first value whenever each of the set of data cells is programmed to store the first data bit without a power off event occurring while programming the first data into the set of data cells, and wherein the monitoring cell is configured for the threshold voltage to have a second value different from the first value whenever the power off event occurred while programming the first data bit into the set of data cells, wherein programming of the monitoring cell is different from programming the first data bits into the set of data cells.
1. A nonvolatile memory device comprising: a plurality of memory blocks, each of the plurality of memory blocks including a plurality of memory cells that are connected to a plurality of word lines and include a monitoring cell and a plurality of data cells, wherein the nonvolatile memory device is configured such that a first program is performed on the plurality of data cells, an a detection program is performed on the monitoring cell, wherein a maximum value of a first threshold voltage after the detection program is performed on the monitoring cell is greater than a maximum value of a second threshold voltage before the detection program is performed on the monitoring cell, and wherein the nonvolatile memory device is configured such that a detection voltage for reading the monitoring cell is greater than the maximum value of the second threshold voltage.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sagron et al. (US 20210264980)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/17/2022